United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 10-1481
                                    ___________

David Meador,                        *
                                     *
            Appellant,               * Appeal from the United States
                                     * District Court for the
      v.                             * District of North Dakota.
                                     *
John T. Paulson and Lee Grossman,    *      [UNPUBLISHED]
                                     *
            Appellees.               *
                                ___________

                              Submitted: July 6, 2010
                                 Filed: July 16, 2010
                                  ___________

Before LOKEN, BYE, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

       David Meador appeals the dismissal of his 42 U.S.C. § 1985 action against a
state prosecutor and state court judge. We conclude that the district court1 did not
abuse its discretion in electing to abstain under Younger v. Harris, 401 U.S. 37 (1971),
because at the time of the court’s order, a state criminal proceeding against Meador
was ongoing; the proceeding implicated the important state interest of enforcing its
criminal laws; and Meador can (and did) raise his constitutional claim in that
proceeding. See Yamaha Motor Corp., U.S.A. v. Stroud, 179 F.3d 598, 602 (8th Cir.

      1
        The HONORABLE RALPH R. ERICKSON, Chief Judge of the United States
District Court for the District of North Dakota.
1999) (standard of review); Norwood v. Dickey, 409 F.3d 901, 903 (8th Cir. 2005)
(factors warranting abstention). We reject Meador’s arguments that an exception to
Younger applied, or that the district court improperly applied a heightened standard
of review to his pro se complaint. Accordingly, we affirm. See 8th Cir. R. 47B.
                        ______________________________




                                        -2-